Per Curiam:
The order appealed from should be modified by striking out the paragraph ordering “ that Kingsley L. Martin, Commissioner of Bridges of the City of Héw York, be and he hereby is added asa party defendant for the purpose of receiving the check in payment of costs and disbursements to be taxed, the proceeds of said" check to be deposited by said Kingsley L. Martin in the treasury of the City of Hew York;’’ and inserting in lieu thereof that Kingsley L'. Martin, commissioner of bridges of the city of Hew York, be and he hereby is substi- •. tutéd in the place of James W. Stevenson as- defendant herein; and as so modified affirmed, without costs. Present — Ingraham, ,P. J.; McLaughlin, Clarke, Scott and Dowling, JJ. Order modified as directed in opinion and as so modified affirmed, without costs. Settle order on notice. ,